Citation Nr: 1735946	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-12 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which declined to reopen the matter of service connection for PTSD.  

In July 2017, VA received additional evidence/argument from the Veteran's attorney, including a June 2017 Psychiatric Evaluation Report from M.L. Cesta, M.D., F.A.C.P., with a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2016).

The Board notes that the RO has adjudicated the Veteran's claim of service connection for PTSD as requiring new and material evidence to reopen a previously unappealed denial of service connection.  However, review of the record shows VA psychiatric treatment records were received in August 2007, after the April 2007 rating decision that initially denied the Veteran's claim.  One of the bases for the prior denial of the Veteran's claim of service connection for PTSD was that there was no "credible supporting evidence that the claimed inservice stressors actually occurred."  The psychiatric treatment records received in August 2007 include a June 2007 psychiatric treatment summary in which the Veteran's VA treatment provider stated the Veteran "is still appealing his VA Claim for trauma exposure and symptoms, for which of course he is deserving.  Both writer and Dr. [K] find he is credible, exposed to near death while in the war, and would qualify for a SC rating, in the unemployability range."  The Board finds this evidence constitutes new and material evidence regarding the Veteran's claim of service connection for PTSD.  As this evidence was received in the one-year appeal period following notice of the April 2007 rating decision, that decision is not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, new and material evidence to reopen the claim is unnecessary, and the issue has been recharacterized to reflect this determination on the title page of this decision.



FINDINGS OF FACT

1.  In a final decision issued in April 2007, the RO denied entitlement to service connection for PTSD.

2.  Evidence submitted since the April 2007, including a July 2017 private medical opinion, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that his PTSD has been medically linked to service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  Evidence received since the April 2007 rating decision is new and material and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the April 2007  rating decision, the RO denied the Veteran's claim for PTSD.  The RO found that the evidence did not confirm the Veteran's stressor or that he had a psychiatric diagnosis in service.

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him in April 2007.  He did not appeal that decision and did not submit additional evidence pertinent to the issue within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the April 2007 rating decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Board finds that some of the evidence received since the April 2007 rating decision is new and material.  Specifically, the July 2017 private medical opinion relating the Veteran's PTSD to his in-service personal assault.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-V, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD claim is predicated, in part, on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that the symptoms of his psychiatric disability were caused by experiencing a brutal assault by a fellow service member (he did not seek treatment because of embarrassment and a desire to preserve unit morale).  The evidence shows that the Veteran's psychiatric symptoms were first diagnosed as PTSD in November 2005.  This diagnosis has been subsequently confirmed by various other VA medical professionals as well as Dr. Cesta (in his evaluation report and opinion received in July 2017).  The Board thus finds that the Veteran has the current psychiatric disability of PTSD.

While the Veteran's service treatment records are negative for objective evidence of his alleged brutal assault, he is competent to report his recollection of the assault and the onset and recurrence of psychiatric symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported in multiple statements, as well as in connection with VA mental health treatment, that he was the victim of a brutal assault during service.  Notably, he also reported a history of frequent or terrifying nightmares, depression or excessive worry and nervous trouble on physical examination in September 1966, symptoms which were not reported on his July 1963 enlistment examination.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, his reported brutal personal assault in service is supported by statements from his spouse (she recalls the Veteran told her about the assault (a mugging) while they were dating in late 1966 or early 1967, he suffers from nightmares and violent outbursts (not towards her) and is unable to watch television shows or movies with bullies in the story) and a fellow service member (recalls going to a party with the Veteran and other service members during service, leaving before the Veteran and seeing him the next day when "it was obvious [the Veteran] had been badly beaten from seeing [his] black eyes, bloody nose and split puggy lips."  Accordingly, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is both internally consistent and supported by statements from his spouse and fellow service member as well as by the 2017 private medical opinion.  38 U.S.C.A. § 1154(a); Caluza.

As noted above, medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the Veteran's report of his personal assault in service to be credible.  Menegassi.  The July 2017 statement from Dr. Cesta includes the opinion that, based on interview of the Veteran and review of his medical records, "there is clearly adequate and credible support via behavior changes to support the occurrence of the assault."  Considering this evidence and the holding in Menegassi, and resolving reasonable doubt in favor of the Veteran, the Board finds that the medical opinion evidence supports corroborating the stressor.  Thus, the Board finds there was an in-service personal assault stressor.

Finally, there is evidence linking the Veteran's PTSD to his personal assault.  VA providers have connected his psychiatric symptoms to his trauma in service.  In addition, based on interview of the Veteran and review of his medical history, the June 2017 statement from Dr. Cesta includes a diagnosis of PTSD (under both the DSM-IV and DSM-V criteria for PTSD) and the opinion that "there is no question that the Veteran has PTSD directly related to the physical assault experienced during his active duty service."  Accordingly, as the Board has found the Veteran's reports of a personal assault stressor to be credible, and there is evidence suggesting a nexus between his PTSD and the personal assault, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for PTSD is warranted.



ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD, and service connection for PTSD is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


